DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-4, and 17 are withdrawn in response to a restriction requirement dated 12/01/2020. A complete action on the merits of pending claims 1, 5-16, and 18-20 follows herein.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (hereinafter “Houser”) (US 2012/0116391 A1) in view of Mumaw et al. (hereinafter “Mumaw”) (2016/0121143 A1).
Regarding Claims 1, 5, and 6, Houser teaches 
an ultrasonic blade; (Fig. 3A, Char. 210: blade)
an arm pivotable relative to the ultrasonic blade between an open position and a closed position; (Fig. 3A-B, Char. 240: clamp arm)
a transducer assembly coupled to the ultrasonic blade, configured to ultrasonically oscillate the ultrasonic blade; (Fig. 2, Char, 180: transducer; Page 5, Par. [0046]: blade (210) is coupled to the transducer (180) such that transducer (180) oscillates blade (210) at an ultrasonic frequency) 
a sensor configured to sense a position of the arm between the open position and the closed position; (Fig. 3A-B, Char. 246: inclinometer) and 
a control circuit coupled to the transducer assembly and the sensor, (Fig. 2, Char. 1000: control unit) the control circuit configured to activate the transducer assembly according to a position of the arm detected by the sensor relative to a threshold position; (Pages 5-6, Par. [0049]: control unit determines an amount of tissue, as well as a density of tissue clamped between clamp arm (240) and blade (210) and instructs transducer (180) to oscillate blade (210) at a corresponding predetermined level depending on if there is a large amount of tissue present, if the tissue is a “thin” tissue, or if there is no tissue present. There would have to be a threshold used by the control unit (1000) used to make a distinction in tissue size and select the appropriate output.) 
wherein the threshold position corresponds to the open position, and the threshold position corresponds to the closed position. (The threshold position of clamp arm (240) relative to blade (210) used to determine the size of tissue clamped between clamp arm (240) and blade (210) would naturally be a position between fully closed and fully open.)
Houser does not explicitly teach the transducer assembly comprises at least two piezoelectric elements configured to ultrasonically oscillate the ultrasonic blade. Mumaw, in an analogous device, teaches a transducer assembly comprising at least two piezoelectric elements (Fig. 7-8, Char. 500: transducer) configured to ultrasonically oscillate an ultrasonic blade. (Page 7, Par. [0083]: Transducer (500) uses a plurality of piezoelectric elements to generate ultrasonic vibrations that area applied to a blade via a waveguide.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser to incorporate the teachings of Mumaw and include a transducer assembly comprising at least two piezoelectric elements configured to ultrasonically oscillate an ultrasonic blade. Doing so would have been a simple substitution of one transducer assembly for another for the predictable result of generating ultrasonic vibrations to be applied to a blade in order to oscillate the blade at an ultrasonic frequency.
Regarding Claim 16, Houser teaches 
an ultrasonic blade; (Fig. 3A, Char. 210: blade)
a transducer assembly coupled to the ultrasonic blade configured to ultrasonically oscillate the ultrasonic blade. (Fig. 2, Char, 180: transducer; Page 5, Par. [0046]: blade (210) is coupled to the transducer (180) such that transducer (180) oscillates blade (210) at an ultrasonic frequency) 
a sensor configured to sense a force thereagainst; (Fig. 3A-B, Char. 226: distal clamp sensor; Pages 5-6, Par. [0049]: Distal clamp sensor determines the force exerted upon a distal clamp pad when clamp arm (240) is actuated.) and 
a control circuit coupled to the transducer assembly and the sensor, (Fig. 2, Char. 1000: control unit) the control circuit configured to activate the transducer assembly according to the force sensed by the sensor relative to a threshold force. (Pages 5-6, Par. [0049]: Control unit (1000) uses force measurements sensed by distal clamp sensor (226), as well position signals from inclinometer (246) to determine the density of tissue clamped between clamp arm (240) and blade (210), and instructs transducer (180) to activate at a corresponding predetermined level depending on if there is a “thin dense” tissue, and a “thin less dense” tissue. There would have to be a threshold force used by control unit 1000 to make the distinction between “dense” and “less dense” tissue.)
Houser does not explicitly teach the transducer assembly comprises at least two piezoelectric elements configured to ultrasonically oscillate the ultrasonic blade. Mumaw, in an analogous device, teaches a transducer assembly comprising at least two piezoelectric elements (Fig. 7-8, Char. 500: transducer) configured to ultrasonically oscillate an ultrasonic blade. (Page 7, Par. [0083]: Transducer (500) uses a plurality of piezoelectric elements to generate ultrasonic vibrations that area applied to a blade via a waveguide.)

Regarding Claim 18, the combination of House/Mumaw, as applied to claim 16 above, teaches the control circuit is configured to activate the transducer assembly when the force sensed by the sensor exceeds the threshold force. (Houser: Pages 5-6, Par. [0049]) 
Regarding Claim 19, the combination of House/Mumaw, as applied to claim 16 above, teaches the sensor is disposed on an exterior surface of the surgical instrument. (Houser: Fig. 3A-B: distal clamp sensor (226) is disposed on an exterior surface of clamp pad (220))
Regarding Claim 20, the combination of House/Mumaw, as applied to claim 16 above, teaches 
an output of the sensor varies according to a degree of force thereagainst; (Houser: Pages 5-6, Par. [0049]: there would have to be at least three outputs generated by the sensor according to a degree of force thereagainst. An output indicating no force, an output indicating a force corresponding to the presence a “less dense” tissue, and an output indicating the presence of “dense” tissue.) and 
the control circuit is configured to activate the transducer assembly according to the output of the sensor relative to a threshold representative of the threshold force. (Houser: Pages 5-6, Par. [0049]: control unit uses force measurements sensed by distal clamp sensor (226), as well position signals from inclinometer (246) to determine the density of tissue clamped between clamp arm (240) and blade (210), and instructs transducer (180) to activate at a corresponding predetermined level depending on if there is a “thin dense” tissue, and a “thin less dense” tissue. There would have to be a threshold force used by control unit 1000 to make the distinction between “thin dense” and “thin less dense” tissue.)

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Faller et al. (hereinafter “Faller”) (US 2015/0164531) in view of Mumaw (2016/0121143 A1), in view of Artale et al. (hereinafter “Artale”) (US 2012/0083786 A1), and further in view of Houser (US 2012/0116391 A1).
Regarding claim 7, Faller teaches 
an ultrasonic blade; (Fig. 4, Char. 142: ultrasonic blade)
an arm pivotable relative to the ultrasonic blade between an open position and a closed position; (Fig. 4, Char. 150: clamp arm assembly)
a transducer assembly coupled to the ultrasonic blade, (Fig. 4, Char. 112: transducer assembly) configured to ultrasonically oscillate the ultrasonic blade (Page 6, Par. [0103]: Ultrasonic vibrations generated by transducer assembly (112) are communicated along an acoustic waveguide (138), which extends through shaft assembly (130) to reach ultrasonic blade (142)) 
a control circuit coupled to the transducer assembly, (Fig. 4; Page 6, Par. [0102]: Generator (116) may include a control module) 

the transducer assembly comprising at least two piezoelectric elements configured to ultrasonically oscillate the ultrasonic blade;
a first sensor configured to sense a first force as the arm transitions to the closed position; 
a second sensor configured to sense a second force as the arm transitions to the open position; and 
a control circuit coupled to the first sensor and the second sensor, the control circuit configured to activate the transducer assembly according to the first force sensed by the first sensor relative to a first threshold and the second force sensed by the second sensor relative to a second threshold.
Mumaw, in an analogous device, teaches a transducer assembly comprising at least two piezoelectric elements (Fig. 7-8, Char. 500: transducer) configured to ultrasonically oscillate an ultrasonic blade. (Page 7, Par. [0083]: Transducer (500) uses a plurality of piezoelectric elements to generate ultrasonic vibrations that are applied to a blade via a waveguide.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Faller to incorporate the teachings of Mumaw and include a transducer assembly comprising at least two piezoelectric elements configured to ultrasonically oscillate an ultrasonic blade. Doing so would have been a simple substitution of one transducer assembly for another for the 
		The combination of Faller/Mumaw, as discussed above, does not explicitly teach 
a first sensor configured to sense a first force as the arm transitions to the closed position;
a second sensor configured to sense a second force as the arm transitions to the open position; and 
a control circuit coupled to the first sensor and the second sensor, the control circuit configured to activate the transducer assembly according to the first force sensed by the first sensor relative to a first threshold and the second force sensed by the second sensor relative to a second threshold.
Artale, in an analogous device, teaches a first sensor configured to sense a first force as the arm transitions to the closed position; (Fig. 5A-C, Char. 50: switch; Page 4, Par. [0044]: Switch (50) senses the force exerted on it by clamp arm assembly (150) as a function of how far switch (50) is displaced. A first threshold indicates a complete grasping of tissue between the jaw members. After additional force is applied, a second threshold indicates that electrosurgical energy is being applied to the clamped tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Faller/Mumaw, to incorporate the teachings of Artale, and include a first sensor configured to sense a first force as the arm transitions to the closed position as an 
The combination of Faller/Mumaw/Artale, as discussed above, does not explicitly teach a second sensor configured to sense a second force as the arm transitions to the open position; and a control circuit coupled to the second sensor, the control circuit configured to activate the transducer assembly according to the second force sensed by the second sensor relative to a second threshold.
Houser, in an analogous device, teaches a second sensor configured to sense a second force as an arm (Fig. 3A-B, Char. 240: clamp arm) transitions to the open position; (Fig. 3A-B: Char. 226: distal clamp sensor; Pages 5-6, Par. [0049]: distal clamp sensor determines the force exerted upon distal clamp pad. Distal clamp sensor continuously senses force measurements, and would be taking force measurements as the arm transitions to an open position.) and a control circuit coupled to the second sensor, (Fig. 2, Char. 1000: control unit) the control circuit configured to activate the transducer assembly according to the second force sensed by the second sensor relative to a second threshold. (Pages 5-6, Par. [0049]: Control unit (1000) uses force measurements sensed by distal clamp sensor (226), as well position signals from inclinometer (246) to determine the density of tissue clamped between clamp arm (240) and blade (210), and instructs transducer (180) to activate at a corresponding predetermined level depending on if there is a “thin dense” tissue, and a “thin less dense” tissue. There would have to be a threshold force used by control unit 1000 to make the distinction between “dense” and “less dense” tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Faller/Mumaw/Artale, to incorporate the teachings of Houser, and include an inclinometer, a second sensor configured to sense a second force as the arm transitions to the open position, and a control circuit coupled to the inclinometer and second sensor; the control circuit being configured to determine the density of the clamped tissue using the measurements from the inclinometer and force sensor, and to activate the transducer assembly at one of a plurality of predetermined levels corresponding to if the presence of “thin dense tissue” or a “thin less dense” tissue. Doing so would enhance the accuracy of the device by allowing the transducer to use different output parameters according to the type of tissue being grasped. This would allow the user to use the best possible output parameters for their target tissue. In this combination, the second force threshold is the amount of force required to differentiate between a “thin dense tissue” and a “thin less dense tissue.” 
Regarding Claims 8-10, the combination of Faller/Mumaw/Artale/Houser, as applied to claim 7 above, teaches the first sensor is a two-stage tactile switch, (Artale: Fig. 5A-C, Char. 50: switch – It is implicit that this limitation be present in the Faller/Mumaw/Artale/Houser combination based on the rejection to claim 7 above) and the first threshold is a second stage of the two-stage tactile switch. (Artale: Page 4, Par. [0044]: The first stage would be the displacement of switch (50) up to and including when switch (50) generates a tactile response corresponding to a complete grasping of tissue. The second stage would be the further displacement of switch (50), after complete grasping of the tissue has occurred, up to and including when the electrosurgical generator is activated – It is implicit that this limitation be present in the Faller/Mumaw/Artale/Houser combination based on the rejection to claim 7 above.)
Regarding Claim 11, the combination of Faller/Mumaw/Artale/Houser, as applied to claim 7 above, teaches the first sensor is disposed on a housing of the surgical instrument such that the arm bears thereagainst as the arm transitions to the closed position. (Artale: Fig. 5A-C – It is implicit that this limitation be present in the Faller/Mumaw/Artale/Houser combination based on the rejection to claim 7 above.)
Regarding Claims 12-14, the combination of Faller/Mumaw/Artale/Houser, as applied to claim 7 above, teaches the second sensor is a one-stage tactile switch, (Houser: Pages 5-6, Par. [0049]: Distal clamp sensor (226) may be used to determine the presence or absence of tissue using force measurements as tissue comes into contact with clamp arm (240). By indicating tissue as either “in contact” or “not in contact”, as tissue comes into contact with clamp arm (240), in order to activate transducer (180), the sensor (226) acts as a one stage switch – It is implicit that this limitation be present in the Faller/Mumaw/Artale/Houser combination based on the rejection to claim 7 above.) and the second threshold corresponds to a non-zero force. (Houser: Pages 5-6, Par. [0049]: the transducer is prevented from activation if no force is detected, meaning that the force threshold required to determine between “thin dense tissue” and “thin less dense tissue” is a non-zero force value – It is implicit that this limitation be present in the Faller/Mumaw/Artale/Houser combination based on the rejection to claim 7 above.)
Regarding Claim 15, the combination of Faller/Mumaw/Artale/Houser, as applied to claim 7 above, teaches the second sensor is disposed adjacent to a rotation point between the arm and the ultrasonic blade (Houser: Fig. 3A-B; One of ordinary skill in the art would recognize that distal clamp sensor (226) can be placed anywhere along clamp arm (240), including at a location adjacent to a rotation point between the arm (240) and the blade (210)) such that the arm bears against the second sensor as the arm transitions to the open position. (Houser: Fig. 3A-B; Engagement portion (242) of clamp arm (240) would bear against distal clamp sensor (226) as the arm transitions to the open position, as long as the tissue grasped between the clamp arm (240) and blade (210) applies a force to clamp pad (220) and distal clamp sensor (226). The viscoelastic properties of tissue would cause the clamped tissue to apply a force value to distal clamp pad (220) and distal clamp sensor (226) as the clamp arm (240) moves to an open position, until the tissue is no longer compressed.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794